Title: To James Madison from John G. Heath, 1 May 1816
From: Heath, John G.
To: Madison, James


        
          Mr Madison
          Boons lick The 1st May 1816. M. Ty
        
        I[n] the case of your appointing Benjamin Cooper a member of the legislative council of this Territory, I feel myself much injured by you. Not because you commissioned Cooper; But of the manner in which it was done. Myself and Cooper were nominated. I was first in nomination. At the Special request of a large majority of Both branches of the Territorial legislature I consented to it. The house of Reps. expected you would commission as usual, “the first in nomination.” I am well aware that you was induced to tack this disgrace upon me at the request of my enemies, in doing of which you have rendered yourself contemptible in the opinion of a very numerous body of honest men in this Territory—by suffering yourself to be thus imposed upon, and acting from ex parte Testimony, and that from my Enemies. I am also very willing to believe you was imposed upon in this affair by men in high offices at Saint Louis, for I think it not consistent with you[r] former Character that you would appoint a man to fill such office who can neither read nor write, a very Ignorant old man, in his dotage (being about 70). That Mr C is precisely that man is notorious and incontrovertable. All of which was well known to the Gentlemen interfering in his behalf. If It had been with pure desire to do good that Gentlemen had done this I would be silent: But I too well know ’twas to injure me was the whole. Nor did they care to stoop to any means to Effect it. Not even the disgrace of the Chief Magistrate of the U.S. In order therefore to do myself Justice by spreading the affair before the public, and giving you an opportunity of forming your opinion upon full, Testimony, I request the Special favour of Mr Madison to forward me perfect copies of all the petitions recommendation letters and Evidence forwarded to him on this affair. I suppose them to be matters of a public nature, as nothing of such concern can be transacted secretly agreeably to the principles of our government.
        I do not want the Commission nor any thing but Justice from your hands which I conceive I have I right to demand, altho I am an obscure slandered individual, Conscious of no offence against my accusers and Slanderers, but that of having faithfully discharged my duty (to the best of my ability) as a member of the legisture [sic], and thereby thwarted and defeated the designs of what is called in our gazettes the Junto which designs &c &c I thought unrighteous. My constituents thank me for my candour, and exertions, and I am yet conscious of having done right tho Sorry to have given offence in doing it. This Sir is the root of the whole difference notorious to many. Let certain men vary as they may.
        
        It is a hard matter to bear up under the oppres[s]ion of such powerful opponents Especially when their baseness is sa[n]ctioned by the Superior of the united states, and that too without even an opportunity of opposing it. Were the men whom induced you to injure me of more importance than the house of Reps of the Missouri Territory? which do you Suppose would in all reason[a]ble probability have the fairest chance to know and Judge of my character and capacity, the few men of Saint Louis my avowed Enemies and the few injnorant [sic] creatures they influenced to petition, Or the whole bulk of a country my neighbours Colleagues and the whole representation of the Territory? As I have been denied the Opportunity to answer heretofore I trust your Justice will induce you to grant my request. Yours with respect & Esteem.
        
          John G Heath
        
      